DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1, 3, 5-6, and 13 are objected to because of the following informalities: 

Regarding Claim 1
Line 4 recites the language “the pistons”. To maintain consistency within the claims, the claim language should be amended such that it reads –the two pistons—

Regarding Claim 3
Line 3 recites the language “the spring-loaded tapped”. To maintain consistency within the claims, the claim language should be amended such that it reads –the spring-loaded tappet—

Regarding Claim 5
Line 3 recites the language “the compensating cam element”. To maintain consistency within the claims, the claim language should be amended such that it reads –the at least one compensating cam element—

Regarding Claim 6


Regarding Claim 13
Line 1 recites the language “a power unit”. The claim language should be amended such that it reads –the 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1
Line 1 recites the limitation “A power unit, in particular a hybrid vehicle” (emphasis added). The claim language is indefinite as it is unclear whether the power unit is required to be a hybrid vehicle 
Line 5 recites the limitation “the first crankshaft”. There is insufficient antecedent basis for this limitation in the claim.
Line 6 recites the limitation “the second crankshaft”. There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 3
Line 3 recites the limitation “the compensating mass, in particular the spring-loaded tapped” (emphasis added). The claim language is indefinite as it is unclear whether the compensating mass is required to be the spring-loaded tappet since the language “in particular” was utilized. The language “in particular” makes it unclear whether if a hybrid is just preferred or if it is required of the claim. 

Regarding Claim 4
Line 3 recite the limitation “the compensating camshaft is formed by the camshaft”. The claim is indefinite as it is unclear if the compensating camshaft is the same shaft as the camshaft, or if the compensating camshaft is created by the presence of the camshaft. For examination purposes, the compensating camshaft is interpreted as being the same shaft as the camshaft. 

Regarding Claim 6
Line 3 recites the limitation “the spring-loaded tappet”. There is insufficient antecedent basis for this limitation in the claim. The spring-loaded tappet is introduced in claim 2. 
Line 3 recites the limitation “the compensating mass, in particular the spring-loaded tappet” (emphasis added). The claim language is indefinite as it is unclear whether the compensating mass is 

Regarding Claim 7
Lines 3-4 recites the limitation “a first compensating cam element” and “a second compensating cam element”. However claim 1 previously disclosed “at least one compensating cam element”. Therefore, it is unclear whether the first and second compensating cam elements of claim 7 are the at least one compensating cam elements claimed in claim 1, or if they are new elements entirely. 
Lines 5-7 recite the limitations “a first linearly guided compensating mass” and a “second linearly guided compensating mass”. However, claim 1 previously disclosed “a linearly guided compensating mass”. Therefore, it is unclear if one of the first and second linearly guided compensating masses of claim 7 are the linearly guided compensating mass of claim 1, or if they are both new limitations. 

Regarding Claim 8
Line 3 recites the limitation “the first compensating cam element”. There is insufficient antecedent basis for this limitation in the claim. The first compensating cam element is introduced in claim 7.
Lines 3-4 recite the limitation “the second compensating cam element”.  There is insufficient antecedent basis for this limitation in the claim. The second compensating cam element is introduced in claim 7.

Regarding Claim 10


Regarding Claim 11
Line 3 recites the limitation “the spur gears”.   There is insufficient antecedent basis for this limitation in the claim. The spur gears are introduced in claim 10, not 9. 

Regarding Claim 13
Line 1 recites the limitation “A vehicle, in particular a hybrid vehicle” (emphasis added). The claim language is indefinite as it is unclear whether the vehicle is required to be a hybrid vehicle since the language “in particular” was utilized. The language “in particular” makes it unclear whether if a hybrid is just preferred or if it is required of the claim. 

Regarding Claims 2, 5, 9, and 12
Claims 2, 5, 9, and 12 are rejected insofar as they are dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claim 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obrist, US 2019/0032554, in view of Lauth, DE 4028017 A1 (English translation is referred to hereafter).

Regarding Claim 1
Obrist discloses a power unit, for a hybrid vehicle, comprising: twin-cylinder reciprocating piston engine, which has two pistons (18, 19) that are guided in two cylinders (21, 22) in tandem arrangement (Obrist, [0002] and [0037]), and two counter-directional crankshafts (11, 12) which are connected with the two pistons (18, 19) by connecting rods (13) (Obrist, [0006] and [0028], Figure 3); at least one generator (41, 42), which is rotatable co-directionally to the first crankshaft (11) of the two counter-directional crankshafts (11, 12) and counter-directionally to the second crankshaft (12) of the two counter-directional crankshafts (11, 12) (Obrist, [0037]-[0038]); and a camshaft (30) having valve cams (32), which are operatively connected with control valves (25) (Obrist, [0038]-[0039], Figures 1d and 3), characterized in that a flywheel mass element (16), which is arranged on the second crankshaft (12) (Obrist, [0044]). 
However, while Obrist does disclose a camshaft (30) (Obrist, Figures 1d and 3) and in the instant invention the camshaft and the compensating camshaft are one in the same, Obrist does not disclose a compensating camshaft that comprises at least one compensating cam element which is operatively connected with a linearly guided compensating mass. 
Lauth discloses a valve controlled internal combustion engine (1), comprising a multiple valve (3) arrangement per combustion chamber or cylinder (2), wherein the control shaft (camshaft) comprises an additional cam (8) in which a compensating mass (7) is moved linearly around the additional cam (8) 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Obrist so that the camshaft comprises at least one compensating cam element which is operatively connected with a linearly guided compensating mass as is taught by Lauth as being well known in the art, in order to better compensate for inertia forces to achieve improved ride smoothness (Lauth, [0014]-[0016]). 

Regarding Claim 2
Obrist and Lauth teach the system as rejected in Claim 1 above. Lauth further teaches that the compensating mass is formed by a spring-loaded tappet (Lauth, [0015], Figure 1). 

Regarding Claim 3
Obrist and Lauth teach the system as rejected in Claim 1 above. Lauth further teaches that the compensating mass (7) is guided in a sleeve which extends essentially above the compensating camshaft (4) parallel to the cylinders (2) (Lauth, Figure 1). 

Regarding Claim 4
Obrist and Lauth teach the system as rejected in Claim 1 above. Lauth further teaches that the compensating camshaft (4) is formed by the camshaft (4) (Lauth, Figure 1). 

Regarding Claim 5
Obrist and Lauth teach the system as rejected in Claim 1 above. Lauth further teaches that the at least one compensating cam element (8) has two or four compensating cams (8) (Lauth, [0015]). 

Regarding Claim 6
Obrist and Lauth teach the system as rejected in Claim 1 above. Lauth further teaches that the compensating mass (7) has a sliding element (7) which, in operation, slides on an outer surface of the at least one compensating cam element (8) (Lauth, Figure 1). 

Regarding Claim 7
Obrist and Lauth teach the system as rejected in Claim 1 above. Lauth further teaches that the compensating shaft can be equipped in both end regions with a cam for lifting a compensating mass (Lauth, [0005]). Therefore, Lauth teaches that the compensating shaft has a first compensating cam element at one end region and a second compensating cam element at the other end region, wherein the first compensating element is operatively connected with a first linearly guided compensating mass, and the second compensating cam element is operatively connected with a second linearly guided compensating mass. 

Regarding Claim 8
Obrist and Lauth teach the system as rejected in Claims 1 and 4 above. Lauth further teaches that the compensating shaft can be equipped in both end regions with a cam for lifting a compensating mass (Lauth, [0005]). Therefore, the valve cams are arranged between the first compensating cam element and the second compensating cam element as the first and second compensating cam elements are equipped at the end regions of the compensating shaft. 

Regarding Claim 9


Regarding Claim 10
Obrist and Lauth teach the system as rejected in Claim 1 above. Obrist further discloses that the crankshafts (11, 12) have spur gears (34, 35) respectively engaging into one another (Obrist, [0037], Figure 1d and 3). 

Regarding Claim 11
Obrist and Lauth teach the system as rejected in Claim 9 above. Obrist further discloses a drive wheel (36, 37) arranged on an engine side lying opposite the spur gears (34, 35) (Obrist, Figures 1d and 3). 

Regarding Claim 12
Obrist and Lauth teach the system as rejected in Claims 1 and 3 above. Lauth further teaches that the compensating mass (7) is guided on the machine frame side [therefore, the sleeve is part of the machine frame (motor housing)] (Lauth, [0015, Figure 1). However, while Obrist and Lauth do not explicitly disclose that the sleeve is formed in one piece and/or integrally with a motor housing, this claim is a product-by-process claim, and therefore the process by which the sleeve is made is not 

Regarding Claim 13
Obrist discloses a vehicle, in particular a hybrid vehicle (Obrist, [0001]), with the power unit as rejected in Claim 1 above by Obrist and Lauth. 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746